Citation Nr: 0502100	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a gastrointestinal 
disability manifested by stomach cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972 and subsequent periods of active duty for training 
and inactive duty for training in the United States Army 
Reserves, which have not yet been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In August 2002, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he noted that he had 
been exposed to herbicides, i.e., Agent Orange, during his 
service in the Republic of Vietnam.  The veteran did not 
specifically state whether he was submitting a claim for 
benefits involving exposure to chemical herbicides.  Since 
the VA has a duty to assist the veteran with his claim, this 
matter is referred back to the RO for appropriate 
development, to include the contacting of the veteran and 
actually asking him if he was submitting a claim for 
disabilities based on exposure to chemical herbicides. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran contends that his three claimed disabilities 
occurred either while he was on active duty, while he was 
performing military duties in the US Army Reserves, or, as 
pre-existing disorders, were aggravated by his military 
duties.  Pursuant to the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA first has a duty to notify the appellant 
and the accredited representative of any information and 
evidence necessary to substantiate his/her claims for VA 
benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

The veteran has stated that after he left active duty in June 
1972, he served in the US Army Reserves.  The obtained 
service medical records indicate that the veteran did indeed 
serve in the Army Reserves for a number of years.  However, 
the claims folder does not contain the veteran's dates of 
service.  Without those dates of service, which may include 
periods of active duty training, the Board cannot adequately 
assess whether any of the claimed disabilities began in, were 
caused by, or aggravated during his active period of service 
or his Army Reserve service period.  As such, the claim must 
be remanded for the purpose of obtaining those dates.  

Also, in conjunction with his claim to the VA, the veteran 
underwent numerous examinations in October 2002.  While some 
of those examinations confirmed the presence of certain 
conditions, those same examination reports did not provide 
comments on whether the disabilities were service-related or 
aggravated by the veteran's military service.  Moreover, with 
respect to the claim involving stomach cramps, a specialist 
has not confirmed whether the veteran has an underlying 
disability or disease that produces stomach cramps, and 
whether any found disorder is somehow related to the 
veteran's military service.  

In this regard, the veteran should again undergo medical 
examinations in order to determine the etiology of the 
claimed disabilities, whether they are related to the 
veteran's military service (active or reserve duty), or if 
they were aggravated by the veteran's military service 
(active or reserve duty).  See Green v. Derwinski, 1 Vet. 
App. 121 (1991) (fulfillment of the statutory duty to assist 
". . . includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2004) (". . . if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity'); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for the issues on 
appeal received since June 2003 and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified regarding the issues on 
appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of service in the US Army and the 
US Army Reserves.  The National Personnel 
Records Center and the United States Army 
Reserve Personnel Center (ARPERCEN) 
should be contacted, if necessary, as 
should any other potential storage 
facilities noted in M21-1, Part III, 
4.01.  

With respect to the veteran's US Army 
Reserve records, the RO should contact 
the Defense Finance and Accounting 
Service (DFAS).  The RO should address 
its inquiries to DFAS-CL/PMCAA and/or 
DFAS Cleveland, Anthony J. Celebrezze 
Federal Building, 1240 East 9th Street, 
Cleveland, Ohio 44199-2055.  

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the veteran's periods of active 
duty for training service and the periods 
of inactive duty for training service, 
including the specific dates trained.

Additionally, copies of any and all 
personnel and medical records should be 
requested and included in the claims 
folder.  Of particular interest are any 
and all of the veteran's annual medical 
examinations, if they have not already 
been forwarded to the VA for inclusion in 
the veteran's claims folder.  All records 
and other relevant information are to be 
made part of the claims folder.  If the 
records cannot be obtained, this should 
be noted in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  The RO 
should allow an appropriate period of 
time within which to respond.

3.  The RO should schedule the veteran 
for a VA examinations, by appropriate 
specialists, to evaluate his claimed 
vertigo, bilateral knee disabilities, and 
gastrointestinal disorder.  The claims 
folder and this remand are to be made 
available to each examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  

The examiner is asked to express an 
opinion concerning whether the veteran 
has the claimed disabilities, and, if so, 
the etiology of the claimed disorder.  
The examiner is asked to state whether it 
is at least as likely as not that any 
such disorder is related to any in-
service disease or injury.  The 
appropriate examiner is further requested 
to comment on whether any of the claimed 
disabilities existed prior to the 
veteran's active military service, and if 
so, whether they were aggravated by the 
veteran's service.  The examiner should 
also provide information as to whether 
any of the claimed disabilities began 
after the veteran's active duty service 
(1970 - 1972) but were aggravated by the 
veteran's reservist duties.

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the disorders, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the appropriate examiner 
in the respective report.  In addition, 
it is requested that the results of each 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of the examinations.  If the 
requested reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



